Citation Nr: 1332278	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tension headaches.

2.  Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) dysfunction.  

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for left elbow strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2007 rating decision, the RO granted entitlement to service connection for tension headaches and TMJ dysfunction, assigning separate noncompensable ratings, effective December 29, 2007.  That decision also awarded a 10 percent evaluation for left elbow strain.  In correspondence received in April 2008, the Veteran stated: "I feel the 10% I was awarded is not suitable."  Accordingly, that statement is deemed to be a notice of disagreement as to the initial rating assignment for the left elbow, the only disability for which a 10 percent evaluation was awarded.  That communication was also construed as a request for an increased rating for his other two service-connected disabilities.

In pertinent part, a January 2009 rating decision continued the noncompensable ratings for tension headaches and TMJ dysfunction.  (That rating decision also awarded a 20 percent evaluation for radial tunnel syndrome- it is unclear whether such award was in response to the Veteran's disagreement with his evaluation for the left elbow.  In any event, the Veteran has never withdrawn his increased rating claim regarding his service-connected left elbow strain, and thus it is deemed to still be in appellate status.)

In a January 2010 rating decision, the RO assigned a 10 percent disability rating for TMJ dysfunction, effective December 29, 2007.  A statement of the case was issued in January 2010 and a substantive appeal was received in February 2010.  The Veteran requested a Board hearing which was scheduled in June 2012; however, he failed to appear.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Winston-Salem RO.  VA will notify the Veteran if further action is required.


REMAND

Tension headaches

In January 2009, the Veteran underwent a VA examination pertaining to his tension headaches.  The examiner indicated that his headaches are referred pain from his TMJ dysfunction, but otherwise did not provide sufficient findings to allow for rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Thus, the Veteran should be afforded a new VA examination to assess the severity of his tension headaches.

TMJ

In July 2008 and December 2009, the Veteran underwent VA examinations pertaining to his TMJ dysfunction.  Such examinations were conducted many years ago and the Veteran has submitted multiple lay statements in support of his assertion that his TMJ warrants a higher rating and causes him pain and discomfort.  Moreover, the examination reports do not address the presence of any limited inter-incisal movement.  In order to more accurately reflect the current level of the Veteran's TMJ dysfunction, the Board believes that an examination and opinion is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Treatment records from Palmetto Dental Associates dated from January 2-28, 2008 have been associated with the Virtual VA claims folder.  In August 2010, Dr. Campbell from Palmetto Dental Associates submitted a statement pertaining to the Veteran's TMJ.  Updated treatment records from Palmetto Dental Associates should be requested and associated with the Virtual VA claims folder.  The Veteran should also be asked to identify any other treatment providers.  38 C.F.R. § 3.159(c)(1).

PTSD, right ankle, and left elbow

In a February 2012 rating decision, the RO denied entitlement to service connection for a right ankle disability, and granted entitlement to service connection for PTSD, assigning a 30 percent disability rating, effective June 30, 2011.  In January 2013 submissions, the Veteran expressed disagreement with the denial of service connection and the rating assigned to PTSD.  The issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly, as noted earlier, an April 2008 statement from the Veteran is deemed to be a notice of disagreement corresponding to the December 2007 rating decision awarding an initial 10 percent rating for left elbow strain.  Although an award of service connection was subsequently made for radial tunnel syndrome, no statement of the case has ever been issued with respect to the left elbow strain.  Manlincon, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all treatment providers pertaining to his tension headaches and TMJ dysfunction, and request that he complete an appropriate release (VA Form 21-4142) pertaining to Palmetto Dental Associates and any other identified medical providers.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the severity of his tension headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  

The examiner should indicate the frequency of any characteristic prostrating attacks, and whether there are prolonged attacks productive of severe economic inadaptability.

A rationale for any opinions expressed must be provided.

3.  The Veteran should be afforded a VA examination with a physician with appropriate expertise to evaluate the current nature and severity of his service-connected TMJ dysfunction.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  

The report must clearly identify any limitation of TMJ articulation for (a) inter-incisal range and (b) range of lateral excursion.  There must be a clear description of any and all nerve damage, muscle damage or atrophy, or bone or joint damage.  There should be x-ray studies with a clear interpretation of any degenerative or arthritic changes.  

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the jaw is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

A rationale for any opinions expressed must be provided.

4.  Issue a statement of the case with regard to the issues of entitlement to service connection for right ankle disability, entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to an initial rating in excess of 10 percent for left elbow strain.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

5.  Upon completion of the above, the RO/AMC should readjudicate the Veteran's claims for initial increased ratings for tension headaches and TMJ dysfunction.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

